Order entered June 12, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-10-00035-CV

                                 JAMES R. WHITAKER, Appellant

                                                V.

                             PEGGY GARRET, ET AL., Appellees

                       On Appeal from the 296th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 296-00467-2008

                                            ORDER
       The Court REINSTATES this appeal.

       On January 21, 2010, the Court abated the appeal due to the filing of bankruptcy by

appellant. On June 4, 2014, in response to our letter inquiring about the status of the bankruptcy

proceedings, we received correspondence from appellee’s counsel stating that the “Order

Discharging Chapter 7 Trustee and Closing Chapter 7 Case” was signed on December 6, 2011.

A copy of the bankruptcy court’s order is attaching to the response.

       At the time the appeal was abated, appellant had not paid the filing fee for the appeal and

the record has not been filed.

       Accordingly, we ORDER appellant James R. Whitaker to file, within TEN DAYS of the

date of this order, either a motion to dismiss the appeal or written verification that he intends to
continue the appeal and has made arrangements with the clerk and court reporter for their

respective records. If we do not receive either a motion to dismiss or verification within the time

specified, we will, without further notice, dismiss the appeal. See Tex. R. App. P. 42.2(c).

        We DIRECT the Clerk to send a copy of this order, by first-class mail, to James R.

Whitaker, 3805 Hattington Lane, Richardson, Texas 75082-5314.

        We DIRECT the Clerk to send copies of this order, by electronic transmission, to

counsel for all parties.

                                                     /s/     ELIZABETH LANG-MIERS
                                                             JUSTICE